PER CURIAM.
In this cause appellants have filed a petition seeking settlement of a proposed bill of exceptions. Prom the petition it appears that the judgment from which it is desired to appeal was filed and entered on March 6, 1964. Further that the proposed bill of exceptions was filed on April 1, 1964, and the proposed amended bill of exceptions was filed on April 17, 1964, both being refused by the court on April 28, 1964.
Under section 93-5505, R.C.M.1947, a party desiring to *568appeal from a final judgment must, within 15 days after receiving notice of the entry of judgment in a non-jury action, file and serve upon the adverse party a proposed bill of exceptions unless the time therefor has been extended by the court or judge. From the petition here it does not appear that the proposed bill of exceptions or the amended one were filed and served within the statutory period, nor that any extension of time was granted. In fact, as we read the petition, the contrary is true and the district court had lost jurisdiction to settle a bill.
Supreme Court Bule VII is applicable only if the proposed bill of exceptions is properly before the district court.
So far as the petition relates to the original exhibits and certification thereof to this court, such would be an idle act without a transcript on appeal containing a bill of exceptions.
Certification of exhibits to accompany a transcript on appeal is handled by the district court and there is no showing here that the matter has ever been properly presented to that court.
For these reasons the petition is in all things denied.